Exhibit 10.4

 

TRADEMARK LICENSE AGREEMENT

 

This TRADEMARK LICENSE AGREEMENT (this “Agreement”), is made and entered into as
of this 26th day of September, 2015, (“Effective Date”) by and between SPX
FLOW, Inc., a corporation organized and existing under the laws of Delaware,
U.S.A. (along with its Affiliates, collectively referred to herein as
“Licensor”), and SPX Corporation, a corporation organized and existing under the
laws of Delaware, U.S.A. (along with its Affiliates, collectively referred to
herein as “Licensee”).  Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to them in the Separation Agreement
(as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Licensor and Licensee are parties to that certain Separation and
Distribution Agreement dated as of September 22, 2015 (the “Separation
Agreement”);

 

WHEREAS, Licensor is the owner of certain trademarks along with certain
trademark registrations and pending applications around the world for the marks
“SPX”, “SPX (with discrete modification)”, the “chevron design,” the “green X
design” and “WHERE IDEAS MEET INDUSTRY” as set forth on Schedule A
(collectively, the “Licensed Marks”) that it desires to license to Licensee in
furtherance of the transactions contemplated in the Separation Agreement;

 

WHEREAS, Licensor is willing to license the Licensed Marks to Licensee under the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the above premises and mutual covenants
contained herein, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      License Grant.

 

(a)                                 In consideration of the faithful performance
by Licensee with respect to the Licensed Marks of the covenants and conditions
contained herein and subject to the termination provisions contained in
Paragraph 2 hereof, Licensor hereby grants to Licensee a non-exclusive,
royalty-free license for the License Term to use the Licensed Marks, with right
to sublicense, so long as Licensee continues to meet the quality control
standards set forth in Paragraph 3 herein.  Licensor expressly reserves its
ownership rights in the Licensed Marks and shall continue to hold all rights in
the Licensed Marks.  Licensee’s use of the Licensed Marks shall inure to the
benefit of Licensor.  Any sublicense intended to be granted by Licensee shall be
in writing and shall first be approved by Licensor in writing.  Any sublicense
shall provide that Licensor is a third party beneficiary of such sublicense, and
that Licensor is entitled to enforce directly upon the sublicensee the terms of
this Agreement relating to the Licensed Marks, including the quality control
obligations set forth herein.  Any sublicense shall not allow for further
sublicensing without Licensor’s prior written approval.  Licensee shall remain
liable to Licensor hereunder for any and all damages suffered by Licensor due to
acts or omissions of any sublicensee under any sublicense as if such acts or
omissions were made by Licensee directly.

 

(b)                                 Included within the Licensed Marks are
“Discrete SPX Marks” defined as the mark SPX with discrete modification as
depicted on Schedule B, along with any other

 

--------------------------------------------------------------------------------


 

discrete modification(s) of the mark SPX as deemed necessary by Licensee from
time to time, provided however, that prior to adoption and use of any such
discrete modification(s) of the SPX mark, Licensee has obtained the express
written consent of Licensor, which Licensor shall not unreasonably withhold. 
For the purpose of clarity, the modifications depicted on Schedule B are deemed
expressly consented to by Licensor.

 

(c)                                  Except with respect to Discrete SPX Marks,
neither Licensee nor any of its successors in interest shall use a Licensed Mark
in connection with any product or service that directly competes with the
“Flowco Business” (as defined in Section 1.1 of the Separation Agreement) or
with any packaging, advertising, promotional, marketing or other written, audio
or electronic materials, including but not limited to, use on websites or the
internet that are illegal or that would reflect negatively on the goodwill
associated with the Licensed Mark or otherwise dilute the value of the Licensed
Mark.

 

(d)                                 Licensor agrees that it shall not use the
Discrete SPX Marks, except in a manner that would constitute “fair use” under
applicable law if any unaffiliated third party made such use.  Licensee agrees
that it shall not use the mark “SPX FLOW” except in a manner that would
constitute “fair use” under applicable law if any unaffiliated third party made
such use.

 

(e)                                  Licensee agrees that it will do nothing
inconsistent with the Licensor’s ownership of any of the Licensed Marks and
shall not claim adversely to Licensor, or assist any third party in attempting
to claim adversely to Licensor, with regards to such ownership.  Licensee agrees
that it will not challenge the title of the Licensor to any of the Licensed
Marks, oppose any registration thereof, or challenge the validity of this
Agreement or the license granted hereunder.

 

2.                                      Term and Termination

 

(a)                                 Subject to the termination provisions of
this paragraph, this Agreement and the license granted hereunder shall exist for
an initial term of twenty years and automatically continue thereafter for like
periods unless otherwise terminated under this Agreement in accordance with the
following schedule:

 

(i)   for the “chevron design” and the “green X design” along with marks
incorporating the “chevron design” and the “green X design” as depicted in
Schedule C - 18 months from the Effective Date;

 

(ii)  for mark ‘WHERE IDEAS MEET INDUSTRY” and the mark “SPX”  as currently used
by the parties in the forms as depicted in Schedule C and except to the extent
that the SPX mark includes the “green X design” or the “chevron design” as
provided for in Paragraph 2(a)(i) above - three years from the Effective Date;
and

 

(iii)  for “Discrete SPX Marks”  — twenty years and automatically continue
thereafter for like periods unless otherwise terminated under this Agreement.

 

(b)                                 Licensor may otherwise terminate this
Agreement if the Licensee breaches any provision of Paragraph 3 and fails to
cure that breach within ninety (90) days after notice thereof.  Upon termination
of this Agreement, Licensee agrees to (i) promptly discontinue any and all uses
of the Licensed Marks, including uses related to any of Licensee’s products or
services and (ii) promptly take all necessary steps to discontinue use of, and
refrain from further

 

2

--------------------------------------------------------------------------------


 

using, the Licensed Marks in advertising, commercial registers, directories,
internet and web-sites, telephone listings, and all other similar listings.

 

3.                                      Quality Control.

 

Licensee shall use Licensed Marks solely in connection with goods and services
that have been manufactured, sold, distributed and offered in accordance with
the reasonable standards of quality in materials, design, workmanship, use,
advertising and promotion as maintained by Licensor.  For purposes of clarity,
the quality of Licensee’s goods and services manufactured, offered, distributed
and sold under the Licensed Marks as of the Effective Date are approved by
Licensor as they currently meet Licensor’s standards of quality.  Such approval
shall continue so long as Licensee’s goods and services continue to be of
substantially the same quality as those currently manufactured, sold,
distributed and offered by Licensee.  Any future approval shall not be
unreasonably withheld or delayed by Licensor.

 

4.                                      Registration and Enforcement.

 

(a)                                 Maintenance of trademark registrations and
prosecution of trademark applications included with the Licensed Marks existing
and pending at the time of the Effective Date shall be Licensor’s sole
responsibility including but not limited to payment of associated fees and
expenses.  Licensee shall not directly or indirectly apply for or attempt to
register for itself or others any of the Licensed Marks.  Should Licensee
determine that new applications for registration of Discrete SPX Marks become
necessary from time to time, Licensee shall notify Licensor in writing of the
need for said new application.  Upon notification by Licensee, Licensor shall
apply for registration at Licensee’s expense.  Any such new Discrete SPX Marks
and the applications and registrations thereof shall immediately become subject
to this Agreement.

 

(b)                                 Licensee shall promptly notify Licensor in
the event that Licensee obtains knowledge of any potential infringement of a
Licensed Mark.   Licensor shall have the right of first opportunity (but not the
obligation) to enforce its rights in the Licensed Mark in whatever enforcement
manner it chooses. Upon request by Licensor, Licensee shall cooperate with
Licensor in any enforcement action undertaken by Licensor provided that Licensor
shall reimburse Licensee for any out-of-pocket expenses incurred in providing
such assistance.  Should Licensor chose not to enforce its rights after
receiving notification of a potential infringement, Licensor shall promptly
notify Licensee of its intention not to enforce its rights and Licensee
thereafter will have the right to take action against the infringement and
retain any damages recovered therefrom.  The party bringing the action shall be
responsible for all of the costs of the action unless otherwise agreed to in
writing by the parties.

 

(c)                                  To the extent either party is required to
record or file this license with a governmental agency, the parties agree to
assist each other in preparing and executing a short version of the license for
recordation and filing purposes.

 

5.                                      Severability.  The provisions of this
Agreement shall be severable, and if any provision of this Agreement shall be
held or declared to be illegal, invalid or unenforceable, such provision shall,
if possible and without waiving rights of appeal, be limited or construed so as
to make it valid and enforceable or, if such limitation or construction is not
possible or would be contrary to the parties’ manifest intentions, such
provision shall be stricken from the Agreement.  In any event, the remainder of
the Agreement shall continue in full force and effect.

 

3

--------------------------------------------------------------------------------


 

6.                                      Assignment.  This Agreement shall inure
to the benefit of and be binding upon the successors and assigns of the
parties.  Licensee shall not, assign or transfer (including any change of
control which effectively assigns or transfers) any or all of their right,
title, and interest in or to this Agreement or obligations and duties under this
Agreement to any party without the express prior written consent of the Licensor
which shall not be unreasonably withheld, delayed or conditioned.

 

7.                                      Governing Law. This Agreement shall be
governed by and interpreted in accordance with the laws of Delaware, U.S.A.
without regard to conflict or choice of law principles.  Each of the parties
hereto hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of (a) the Court of Chancery of the State of Delaware
(unless the Court of Chancery of the State of Delaware declines to accept
jurisdiction over a particular matter, in which case, any state or federal court
within the State of Delaware) and (b) so long as both parties are headquartered
in North Carolina, any state or federal court within the State of North
Carolina, for the purposes of any suit, action or other proceeding arising out
of or relating to this Agreement (and agrees not to commence any such suit,
action or other proceeding relating thereto except in such courts).

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

SPX FLOW, Inc.

 

 

 

 

 

 

 

By:

/s/ Stephen A. Tsoris

 

 

 

 

Name:

Stephen A. Tsoris

 

 

 

 

Title:

Vice President and Secretary

 

 

 

 

Date:

September 26, 2015

 

 

 

 

 

 

SPX Corporation

 

 

 

 

 

 

 

By:

/s/ Stephen A. Tsoris

 

 

 

 

Name:

Stephen A. Tsoris

 

 

 

 

Title:

Vice President, Secretary and General Counsel

 

 

 

 

Date:

September 26, 2015

 

4

--------------------------------------------------------------------------------